DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter. 
Status of claims
Canceled:
9-13, 16-20, 24, 26 and 28-40
Pending:
1-8, 14-15, 21-23, 25 and 27
Withdrawn:
2-8
Examined:
1, 14-15, 21-23, 25 and 27
Independent:
1, 21 and 23
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting



Priority
As detailed on the 5/7/2019 filing receipt, this application claims priority to as early as 5/13/2015.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Restriction/election
Applicant’s election in the 10/29/2022 reply is acknowledged.  Applicant stated "with traverse" (p. 10, penultimate para.), but provided no traversal explanation or argument.  Applicant provided no distinct or specific explanation or argument as to why the original bases of restriction (8/21/2022 restriction, p. 2, 2nd para.) were in error, including not distinctly and specifically addressing the reasoning provided with those bases.  Because no errors in the restriction requirement were alleged distinctly and specifically, the election has been treated as an election constructively without traverse (MPEP § 818.01(a)).  As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter.  The restriction requirement is made final.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications, for example: oxygen delivery and consumption, cardiopulmonary bypass procedure, clinical decision making, real and hypothetical inputs, CO2 sensor, venous blood pressure sensor, arterial blood sensor, gas flow meter, etc.  (MPEP 606 pertains.)

Objection to the presentation of the specification
The format of the 10/31/2017 US specification is objected to.  The font is not amenable to character recognition (i.e. does not scan -- this effect may be seen by downloading from PAIR the amendment as actually entered into the record).  "Legibility includes ability to be... scanned so that... paper can be electronically reproduced by use of digital imaging and optical character recognition" (MPEP 608.01.I."Paper Requirements," 2nd to last para.).  

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 14-15, 21-23, 25 and 27 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 21, 23
the calculation-simulation-monitoring system
The recitation requires but lacks clear antecedent.  Claims 21 and 23 are rejected similarly.
1
a plurality of sensors...
is used to monitor
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "...is used to monitor..." ("a plurality of sensors" element) MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions, or by amending to "configured to" language if the step is simply mechanical.
1, 21, 23, 25
a processor...
wherein the processor calculates
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "...wherein the processor calculates..." ("a processor" element) MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions.  Claims 21, 23 and 25 are rejected similarly.
1, 21
a processor...
wherein the one or more output values are selected
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "...wherein the one or more output values are selected..." ("a processor" element) MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions.  Claim 21 is rejected similarly.
1, 23
a monitor display assembly...
wherein ...are displayed
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "...wherein the one or more output values are selected..." ("a processor" element) MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions.  Claim 23 is rejected similarly.
15, 17
when activated the snapshot mechanism autopopulates
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "...when activated the snapshot mechanism autopopulates..." MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions.  Claim 17 is rejected similarly.
15
wherein the simulator portal permits
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "...wherein the simulator portal permits..." MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions, or by amending to "configured to" language if the step is simply mechanical.
21, 23
a processor...
...clinically relevant outcome
parameters
The recited "clinically relevant" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)
22
controlled by the processor to display
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "...controlled by the processor to display..." MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Subject matter clear of the prior art
Subject to resolution of the above 112 rejections, claims 1, 14-15, 21-23, 25 and 27 are clear of the prior art.  Close art, for example Ranucci (US Pat. 7,931,601 as cited on the 9/18/2020 IDS), while teaching the instant hardware, does not teach the instant combination of particular monitoring and calculation steps, and it is not clear that any combination of art would have rendered the claims obvious.




Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1, 14-15, 21-23, 25 and 27 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below.
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: statutory category of invention -- MPEP 2106.I and 2106.03
The instant claims fall within one or more 101 statutory categories of invention.

Step 2A, 1st prong, 1st Mayo/Alice question: abstract idea -- MPEP 2106.I and 2106.04
Preliminarily, in a 1st prong of Step 2A, elements of independent claim 1 are interpreted as directed to the abstract idea of facilitating clinical decision making in real time during the cardiopulmonary bypass procedure, including the JE elements (in the "a processor" element) of "the procecssor calculates..." and "...values are selected...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Claims 21 and 23 are analyzed similarly.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele all as cited in MPEP 2106).  
Instant examples of math concepts include the mathematical relationships inherent in the recited "...calculates one or more output values based on the one or more input parameters...," as well as relationships inherent in recitations as the only disclosed and supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the MPEP. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.
It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  

Step 2A, 2nd prong -- MPEP 2106.I and 2106.04(d)
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application, particularly not analogously to any of the considerations listed at MPEP 2106.I and 2106.04(d).  
Regarding the 1st such consideration, despite the mention of improvement in the specification at [6, 98-99], no explanation of improvement is clear in the record.  Further explanation regarding placing an explanation if improvement clearly into the record is provided below.
Regarding the 3rd such consideration, while the recited additional elements (e.g. hardware elements) do implement the identified JEs, those additional elements are not understood to constitute a particular machine in the context of 101 analysis.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   

Step 2B, 2nd Mayo/Alice question -- MPEP 2106.I and 2106.05
Addressing the second Mayo/Alice question, all elements of claims 1, 21 and 23 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "interface," "sensors," "processors" and "display" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements and/or conventional post-processing elements, as exemplified by Ranucci (US Pat. 7,931,601 as cited on the 9/18/2020 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 21 and 23
Summing up the above Mayo/Alice analysis of claims 1, 21 and 23, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 
Remaining claims
Claims 15, 22, 25 and 27 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claim 14: "hematocrit...," as exemplified by Ranucci.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:
Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a), 1st Mayo/Alice step: improvement and therefore no JE -- A claim is not directed to a JE by virtue of integration into a practical application.  Such integration may be demonstrated by placing in the record a clear explanation of particular improvement of the invention over the previous state of the relevant technology field.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant technology field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, then, for the instant claims, the particular field in which asserted improvement occurs should be addressed clearly, i.e. as to whether the relevant field is computation or another field.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to placing an improvement argument clearly in the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may clearly and adequately explain cause and effect leading to improvement or, for example when such cause and effect explanation is not possible, then may include evidence comparing a claimed result to conventional results.  Also, arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
Step 2B, 2nd Mayo/Alice step: non-conventional additional element -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further information is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1672 (previously 1631)